                                     IN THE UNITED STATES DISTRICT COURT
                                     FOR THE NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

 UNITED STATES OF AMERICA                                    §
                                                             §
 v.                                                          §    CASE NO.: 3:20-CR-371-X
                                                             §
 KEONDRE HITE (1)                                            §

                                         REPORT AND RECOMMENDATION
                                          CONCERNING PLEA OF GUILTY

          KEONDRE HITE, by consent, under authority of United States v. Dees, 125 F.3d 261 (5th Cir. 1997), has appeared
before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to Count(s) One of the Indictment. After cautioning
and examining KEONDRE HITE under oath concerning each of the subjects mentioned in Rule 11, I determined that the
guilty plea was knowledgeable and voluntary and that the offense(s) charged is supported by an independent basis in fact
containing each of the essential elements of such offense. I therefore recommend that the plea of guilty be accepted, and
that KEONDRE HITE, be adjudged guilty of Illegal Receipt of a Firearm by a Person Under Indictment, in violation of 18
U.S.C. § 922(n) and 924(a)(1)(D) and have sentence imposed accordingly. After being found guilty of the offense(s) by the
district judge,

☐       The defendant is currently in custody and should be ordered to remain in custody.

☐       The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear and
        convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the community
        if released.

        ☐       The Government does not oppose release.
        ☐       The defendant has been compliant with the current conditions of release.
        ☐       I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any other
                person or the community if released and should therefore be released under § 3142(b) or (c).

        ☐       The Government opposes release.
        ☐       The defendant has not been compliant with the conditions of release.
        ☐       If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
                Government.

☐       The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there is a
        substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
        recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly shown
        under § 3145(c) why the defendant should not be detained, and (2) the Court finds by clear and convincing evidence
        that the defendant is not likely to flee or pose a danger to any other person or the community if released.

Date:   25th day of May, 2021.

                                                                   ______________________________________
                                                                   UNITED STATES MAGISTRATE JUDGE

                                                         NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date of its service
shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United States District
Judge. 28 U.S.C. §636(b)(1)(B).
                                     IN THE UNITED STATES DISTRICT COURT
                                     FOR THE NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

 UNITED STATES OF AMERICA                                   §
                                                            §
 v.                                                         §     CASE NO.: 3:20-CR-371-X
                                                            §
 KEONDRE HITE (1)                                           §

                                         NOTICE REGARDING ENTRY OF A
                                                PLEA OF GUILTY

        In the event the Defendant decides at any time before trial to enter a plea of guilty, the United States Magistrate

Judge is authorized, in accordance with United States v. Dees, 125 F.3d 261 (5th Cir. 1997), with the consent of the

Defendant, to conduct the proceedings required by Rule 11, F.R.Cr.P. incident to the making of the plea. If, after conducting

such proceedings, the Magistrate Judge recommends that the plea of guilty be accepted, a presentence investigation and

report will be ordered pursuant to Rule 32, F.R.Cr.P. The assigned United States District Judge will then act on the

Magistrate Judge’s Report and Recommendation and if the plea of guilty is accepted, will adjudicate guilt and schedule a

sentencing hearing at which the District Judge will decide whether to accept or reject any associated plea agreement and

will determine and impose sentence. The Defendant may file written objections to the Magistrate Judge's recommendation

within fourteen (14) days from the date of the recommendation pursuant to 28 U.S.C. §636(b)(1)(B).

                                                        CONSENT

        I hereby declare my intention to enter a plea of guilty in the above case and I request and consent to the
United States Magistrate Judge conducting the proceedings required by Rule 11, F.R.Cr.P. incident to the making
of such plea. I understand that if my plea of guilty is then accepted by the District Judge, the District Judge will
decide whether to accept or reject any plea agreement I may have with the United States and will adjudicate guilt
and impose sentence.

        I acknowledge receipt of this document, given to me on this date.

Date:          day of May, 2021.



 KEONDRE HITE                                                         Defendant’s Attorney
